Title: Circular Letter from the Officers of the Massachusetts Line of the Late Army, 28 February 1792
From: 
To: 



Sir,
Boston, Massachusetts Feb. 28, 1792.

We have had the honour to be appointed a Committee, by the Officers of the Massachusetts line of the late Army, to attend to and prosecute their memorial to the Congress of the United States, on the subject of compensation for the losses sustained by them and the soldiers who served during the war, in consequence of the singular manner in which their services have been acknowledged and requited by the United States.
By a letter bearing date June 1, 1791, you were informed of the measures adopted in pursuing that object, and that a Memorial was presented to Congress on the subject of our complaint.
Finding that no relief has been afforded, or as far as our information extends, contemplated, and convinced that there is a just debt as yet undischarged on the part of Government, our determination is to repeat our application, and reassert our claim, until we obtain consideration and relief; or until it shall be declared by the voice of the United States in Congress, that our claims are visionary and without foundation; and that a hard-earned bonâ fide debt can be honourably and justly cancelled by certificates received in the first instance by a kind of compulsion, alienated in most cases from necessity, unsupported by funds, and passing in exchange for only a sixth or an eighth of their nominal value.
To the pursuit of this measure we are urged by a conviction that our request is founded on the immutable principles of reason, equity and justice, by a sense of duty to ourselves and more especially to those faithful companions of the war, who served under our command; whose dispersed and embarrassed circumstances preclude them from application, and in whose behalf we are bound to appear by every principle of affection and gratitude.
Should it be objected that the claim has lain dormant and may have suffered diminution, we would observe, that if America had been conquered by Britain, neither life liberty, or retribution would probably have been the lot of many of the present applicants. To have preferred the application in any of the years of publick embarrassment which succeeded the peace, when the government and finances of the country wanted energy and even existence, would have comported neither with the interests nor character of the army. The records of the old government contain ample and frequent acknowledgments that the services have been faithfully performed on one part, together with an universal disposition to remunerate them. And the publick inability is the true and only source to which the failure on the part of government can be attributed.

The present government was instituted for the establishment of justice among other great objects. To this end they possess the power and ability. And as we have every confidence in the liberality and justice of the existing administration we solicit their final decision on the merits of our cause.
To facilitate the object of our wishes we have judged it expedient to depute an Agent to Congress to attend to and explain the nature of our application. On the twentieth day of March next, he will be in Philadelphia for that purpose; and this communication, which we beg you to take the earliest opportunity to make known to the Officers belonging to your State, is made to acquaint you with our determination, that, if you should think it expedient to adopt correspondent measures, our attempt may receive the aid of your advice and assistance.
To form a Convention of Officers from all the States, in order to consult and agree on a joint application has been a favourite object with many; but taking every consideration into view, we have preferred the mode now adopted, and we hope it will meet with your approbation.
General William Hull, the person whom we have chosen for our Agent, will give his constant attendance in Philadelphia, during the present session of Congress; and we beg to recommend him to your attention and assistance.
With sentiments of respect, we are Sir, your most obedient servants,
W HeathJ BrooksH JacksonW. EustisJos. CrockerThos. Edwards.
